Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-4, 7-12, 14-18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 8 and 15), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. 	A method for identifying test cases that provide an increased likelihood of fault detection in a System Under Test (SUT), the method comprising: 
modeling inputs to the SUT as a plurality of attributes, wherein each attribute is eligible to take on a respective one or more attribute values; 
generating a plurality of sets of test vectors, wherein each set of test vectors provides a desired amount of coverage of a test space that includes all possible combinations of attribute values; 
generating, for each set of test vectors, a respective corresponding set of test cases; 
executing each respective corresponding set of test cases to obtain execution results; 
determining, based at least in part on the execution results, that a particular test case satisfies criteria for designation as a champion test case, wherein the champion test case exposes a pairwise error produced by a combination of a first attribute value for a first attribute and a second attribute value for a second attribute; 
generating champion test case data corresponding to the particular test case, the champion test case data comprising a weight value assigned to the champion test case based on the criteria, the weight value representing a relative strength of the champion test case compared to other champion test cases, the weight value based on a number of faults detected when executing the champion test case; and 
generating a set of test cases to be executed to include the champion test case, wherein at least a predetermined number of test cases in the set of test cases are variants of the champion test case and include the first attribute value and the second attribute value, number of test cases in the set of test cases is based on the weight value assigned to the champion test case.

Claims 2-4 and 7, 9-12 and 14, and 16-18 and 20 are respectively dependent upon independent claims 1, 8, and 15.  Therefore claims 2-4, 7, 9-12, 14, 16-18, and 20 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20210349812 A1, US 20180189609 A1, US 20140245267 A1, US 20080104577 A1).
US 20210349812 A1: Method for performing quality assurance testing of video games, involves updating test case selection model with set of weights as updated model, and deploying updated selection model, where subset of test cases is selected from set of cases
US 20180189609 A1: In another example of parameter(s) indicative of how well the training is progressing, the intermediate model may be used on a test set of data or a validation set of data that is extracted from the training data (i.e., where the test or validation set is a subset of the training data) which was not used during the partial machine-learning training. How well the intermediate model 
US 20140245267 A1: A test case screening method, comprising: determining a number of times that a functional node has been triggered, wherein the functional node is one of a plurality of functional nodes of a software system; calculating a weight for the functional node based on the number of times said functional node has been triggered; and screening a set of test cases according to the weight of each respective functional node, to determine a subset of test cases pertinent to the plurality of functional nodes; and testing said software system using the subset of test cases.
US 20080104577 A1:  The test quality function derives the test quality coefficients from a combination of all of the historical test case results for all applications for the test case to each of a series of builds of the software system and a set of running weights coefficients. The running weight coefficients have values between one and zero and are produced by a running weight function. In the present embodiment, the running weight function produces running weight coefficients that are dependent on a time based feature of the test case results. In other words, the running weight coefficients are inversely proportional to the age of a given test result. For example, the latest test result p.sub.n may be assigned a running weight coefficient of 1 and the oldest test result P.sub.1 may be assigned a running weight coefficient close to zero. Thus the newer test results have a greater influence on the BQ measure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.N.P./Examiner, Art Unit 2114                                            



/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114